DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 7-10 have been examined in this application.  This communication is a final rejection in response to the “Remarks” filed 11/10/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 are rejected 35 USC 103 as being unpatentable over US Patent Number 5,096,056 to Garcia in view of US Patent Application Number 2002/0079313 by Grayson and US Patent Number 9,913,463 to Aston.

Regarding claim 1, Garcia discloses a storage container for fishing products (box 10) comprising:
A compartment comprising a front wall (sidewall 16), a back wall (sidewall 20), a first side wall (sidewall 14), a second side wall (sidewall 18), and a bottom surface (floor 12); 
A lid attached to the compartment (lid 22);
A plurality of lengthwise dividers extending between the first side wall and the second side wall (plates 60 and 62);
A plurality of widthwise dividers extending between the front wall and the back wall (plates 54, 56, 58).
Garcia does not disclose a plurality of storage inserts configured to receive a fishing weight or a fishing hook.  However, this limitation is taught by Grayson.  Figure 13 shows a tackle box with a plurality of removable compartments 24 inserted into the tackle box.  It would be obvious to a person having ordinary skill in the art to modify Garcia using the teachings from Grayson in order to allow items stored in the compartments to be organized or moved more easily.  
Garcia and Grayson do not disclose at least one of the storage inserts comprising a plurality of round holes configured to firmly receive individual fishing weights.  However, this limitation is taught by Aston.  Aston discloses a fishing tackle holder comprising a plurality of round holes 48 that can be configured to firmly receive individual fishing weights.  It would be obvious to a person having ordinary skill in the art to modify Garcia and Grayson using the teachings from Aston in order to provide cushioning and support for items in the compartments.  

Regarding claim 2 (dependent on claim 1), Grayson discloses each of the plurality of storage inserts comprising a clear lid.  Paragraph 39 discloses “a translucent or clear plastic is depicted.  Using such a material of construction allows the angler to determine the contents of the components 24 without the necessity of opening the same”.  
Grayson does not disclose each of the plurality of storage inserts comprising a slidable lid.  However, the drawings of the compartments show each compartment having a hinged lid 26.  It would have been an obvious matter of design choice to use a slidable lid 

Regarding claims 3 (dependent on claim 1) and 4 (dependent on claim 1), Garcia discloses the plurality of widthwise dividers and the plurality of lengthwise dividers being slidably removable from the compartment (see Figure 2).

Regarding claim 7 (dependent on claim 1), Aston further teaches at least one of the storage inserts comprising slits, wherein each of said slits is configured to firmly receive an individual fishing hook (slits 46).

Regarding claims 8 (dependent on claim 1) and 9 (dependent on claim 1), Garcia discloses each of said plurality of lengthwise dividers comprising a notch and each of said plurality of widthwise dividers comprising a groove.  Column 3, lines 10-15 disclose “Each plate has a plurality of half-height slots there.  For example, plate 62 has half-height slots 64, 66, 68, 70, 72, and 74.  Partition plates 54, 56, and 58 have complementary half-height slots that are interfit into slots 66, 70, and 74 of partition plate 62”.  

Regarding claim 10, Garcia discloses a storage container for fishing products (box 10) comprising:
A internal compartment (interior of box 10); 
A lid attached to the internal compartment (lid 22);
A first divider and a second divider, wherein each of the first divider and the second divider divides the internal compartment (plates 60 and 62).
Garcia does not disclose a plurality of storage inserts comprising an inner portion and an outer portion, wherein the inner portion is configured to receive a plurality of individual fishing weights, wherein the outer portion of the storage insert comprises a first projection and a second projection, wherein the first divider is configured to receive the first projection and the second divider is configured to receive the second projection.  However, this limitation is taught by Grayson.  Figure 1 shows a plurality of storage inserts comprising an inner portion and an outer portion and a fishing weight or hook inside, Figure 13 shows a tackle box with a plurality of removable compartments 24 inserted into the tackle box, and Figure 7 shows a projection 36 on one side and Figure 8 shows a projection 42 on the other side that would be received by opposing walls when the compartments are inserted into the box as shown in Figure 13 .  It would be obvious to a person having ordinary skill in the art to modify Garcia using the teachings from Grayson in order to allow items stored in the compartments to be organized or moved more easily.
Garcia and Grayson do not disclose the inner portion comprising a plurality of holes configured to firmly receive a plurality of individual fishing weights.  However, this limitation is taught by Aston.  Aston discloses a fishing tackle holder comprising a plurality of holes 48 that can be configured to firmly receive individual fishing weights.  It would be obvious to a person having ordinary skill in the art to modify Garcia and 

Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but were not persuasive. 
Regarding the argument that void 48 of Aston does not teach a round hole configured to firmly receive individual fishing weights, Aston discloses these holes 48 extending through a planar sheet of the insert (column 6, lines 35-37), the insert 16 providing locations not only for fishing hooks, but various “various fishing tackle” (column 3, lines 19-21), the insert being a planar sheet of strip of urethane, neoprene rubber, natural rubber, or the like (column 5, lines 51-54), and that holes 48 could be made into a variety of shapes (Figures 4 and 5).  These holes 48 can therefore be configured to firmly receive individual fishing weights by changing the shape of the hole, and by inserting the weights into the holes, and the elastomeric natural of materials such as urethane, neoprene rubber, and natural rubber would help to firmly receive any fishing tackle, including weights, that would be inserted into these holes.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642